                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 GEORGE TAYLOR,

                              Plaintiff,
        v.                                                               ORDER

 JON LITSCHER, MICHAEL DITTMAN,                                        18-cv-63-jdp
 and SERGEANT DOYLE,

                              Defendants.


 GEORGE TAYLOR,

                              Plaintiff,
        v.
                                                                         ORDER
 JON LITSCHER, MICHAEL DITTMAN,
                                                                      19-cv-363-jdp
 MICHAEL STEPHENS, and THOMAS
 MITCHELL,

                              Defendants.


       Pro se plaintiff George Taylor, a prisoner at Columbia Correctional Institution, is suing

defendants Jon Litscher, Michael Dittman, and Sergeant Doyle for violations of the Eighth

Amendment and for negligence under Wisconsin law. Dkt. 5 in Case No. 18-cv-63. He says

that Dittman and Litscher maintained a policy of having correctional officers, rather than

medical staff, distribute prisoners’ medications, and that this policy led Doyle to give him the

wrong medications.

       Taylor recently opened a second case, again alleging that Dittman and Litscher

maintained a policy of having correctional officers distribute prisoners’ medications and that

this policy caused defendant Brittany K. Hibma to give him the wrong dosage of medication. I
construed the complaint as a supplement to his original complaint in the ’63 case, and I granted

Taylor leave to proceed on an additional claim against Hibma in that case. Dkt. 63 in Case

No. 18-cv-63.

       Defendants have now removed from state court another case in which Taylor alleges

that Dittman and Litscher maintained a policy of having correctional officers distribute

prisoners’ medications, and that this policy led to an officer giving him the wrong medications.

Dkt. 1 in Case No. 19-cv-363. I conclude that this case should also be combined with the ’63

case. Taylor’s asserts the same claims against Litscher and Dittman as in his last the two

complaints. And the facts alleged in the new complaint substantially overlap with Taylor’s

claims in the pending ’63 case.

       Taylor states claims against two new defendants. First, he says that defendant Michael

Stephens gave him the wrong medication on April 1, 2018. His allegations against Stephens

are substantively similar to his allegations against Doyle and Hibma. So for the same reasons

he stated claims against them, I conclude that he also states claims against Stephens under

Eighth Amendment deliberate indifference and Wisconsin-law negligence theories.

       Second, Taylor states a claim against defendant Thomas Mitchell. Taylor alleges that

after Stephens gave him the wrong medication, he began to suffer from a headache and major

stomach pains. He says that he told Mitchell about his symptoms, but Mitchell ignored him

and refused to contact medical personnel. Taylor says that because he did not receive

treatment, he began to vomit blood and eventually collapsed and hit his head. I conclude that

these allegations also state Eighth Amendment deliberate indifference and Wisconsin-law

negligence claims against Mitchell.




                                               2
       I will direct the clerk of court to close the ’363 case and to docket Taylor’s new

complaint in the ’63 case. I will construe Taylor’s new complaint as a supplement to his

complaint in the ’63 case, and I will grant him leave to add Stephens and Mitchell as defendants

in the ’63 case. The operative pleading will be his original complaint, Dkt. 1-2, with his

supplemental complaint against Hibma, Dkt. 64, and his most recent complaint as an

additional supplement. The addition of Stephens and Mitchell as defendants should not

significantly alter the scope of Taylor’s claims in the ’63 case. But because the deadline for

dispositive motions for failure to exhaust has already passed, I will clarify that defendants may

still file motions for summary judgment on exhaustion grounds by the deadline for substantive

dispositive motions.



                                            ORDER

       IT IS ORDERED that:

       1. Plaintiff George Taylor is granted leave to proceed on Eighth Amendment deliberate
          indifference and Wisconsin-law negligence claims against defendants Michael
          Stephens and Thomas Mitchell.

       2. The clerk of court is directed to close Case No. 19-cv-363, and to docket Taylor’s
          complaint, Dkt. 1 in Case No. 19-cv-363, to Case No. 18-cv-63. The operative
          pleading in Case No. 18-cv-63 is Taylor’s original complaint, Dkt. 1 in Case No. 18-
          cv-63, as supplemented by his complaint against defendant Hibma, Dkt. 64 in Case
          No. 18-cv-63, and his new complaint.




                                               3
3. The deadline to file a motion for failure to exhaust administrative remedies as to
   Stephens or Mitchell is extended to July 1, 2019.

Entered May 24, 2019.

                                   BY THE COURT:

                                   /s/
                                   ________________________________________
                                   JAMES D. PETERSON
                                   District Judge




                                      4
